Vista la moción eliminatoria radicada por la corporación de-mandada, en 11 de agosto de 1937 por la que solicitada eliminación de numerosas alegaciones de la querella;
Por Cuanto, la querella radicada en el presente caso es substan-cialmente idéntica a la querella radicada en el caso de Quo Warranto núm. 1 entre El Pueblo de Puerto Rico v. The Fajardo Sugar Company of Porto Rico, et als., y las eliminaciones que se solicitan son las mismas solicitadas por las corporaciones demandadas en el citado caso;
Por lo tanto, de acuerdo con las resoluciones dictadas por esta corte en 18 de enero de 1937 (50 D.P.R. 966) y 12 de julio de 1937 (51 D.P.R. 936), en el citado caso de Quo Warranto Núm. 1, se declara sin lugar la moción de eliminación radicada en el presente caso, y se concede a la parte demandada un término de quince días para excepcional’ o contestar la querella.
Los Jueces Sres. Presidente Del Toro y Asociado OÓTdova Dávila no inter-vinieron.